DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 03/01/2021.  Examiner acknowledged that claim 1 is amended; claims 2-16 are canceled; claims 17-36 are new.  Currently, claims 1 and 17-36 are pending.
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Voog on 03/23/2021.
The application has been amended as follows: 
Claims:
(Currently Amended) An illumination system, comprising:
a plurality of light emitting diode (LED) illumination zones associated with a structure, each of the plurality of LED illumination zones including one or more LED illumination devices; 
wherein each of the one or more LED illumination devices included in said each of the plurality of LED illumination zones includes:
one or more LED strings, each having one or more LEDs;
 and
a control module operatively coupled to the at least one driver circuit, the control module configured to: 
autonomously change the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on a time of day obtained from a real-time clock circuit, a first of a plurality of dimcurves stored in operatively coupled memory circuitry;
transition the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on the time of day obtained from the real-time clock circuit, a second of the plurality of dimcurves responsive to receipt of a request to change an intensity value from a remote controller that is remote from the control module and wirelessly or wired connected to the control module;
the control module, to transition the output brightness and the color temperature output in synchronization with all remaining LED illumination devices included in said each of the plurality of s; and
provide a message that includes data representative of the unique identifier associated with said each one or more LED illumination devices indirectly to the remote controller with at least one intervening hop through at least one intervening device responsive to receipt of a discovery message generated by the remote controller.

2-16.	(Canceled).

(Currently Amended) The illumination system of claim 1, wherein the control module further includes the memory circuitry.

(Currently Amended) The illumination system of claim 1, wherein the control module further includes the real-time clock circuit.

(Currently Amended) The illumination system of claim 1, wherein the control module receives real-time clock data from the remote controller.

(Canceled)

(Currently Amended) The illumination system of claim [[20]] 1, wherein to provide the unique identifier associated with said each one or more s to the remote controller, the control module configured to further:
provide a message that includes data representative of the unique identifier associated with said each one or more s directly to the remote controller witha plurality of hops through [[an]] a corresponding plurality of intervening devices.

(Canceled)

(Currently Amended) The illumination system of claim 1, the control module configured to further:
receive data representative of a group identifier unique to [[the]] said each one or more LED illumination devices included in said each of the plurality of LED illumination zones; and
store the data representative of the group identifier in the operatively coupled memory circuitry. 

(Currently Amended) The illumination system of claim 23, the control module configured to further:
groupcast the request to change the intensity value received from the remote controller to said each one or more a same group identifier.

(Currently Amended) A method to configure each of a plurality of light emitting diode (LED) illumination zones associated with a structure, each of the plurality of LED illumination zones including one or more LED illumination devices, the method comprising, for said each of the plurality of s:
autonomously changing, by a control module disposed in [[an]] said each one or more LED illumination devices, an output brightness and a color temperature output of one or more LED strings included in [[an]] said each one or more LED illumination devices to autonomously follow, based on a time of day obtained from a real-time clock circuit, a first of a plurality of dimcurves stored in operatively coupled memory circuitry;
transitioning, by the control module, the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on the time of day obtained from the real-time clock circuit, a second of the plurality of dimcurves responsive to receipt of a request to change an intensity value from a remote controller that is remote from the control module and wirelessly or wired connected to the control module, and the control module to transition the output brightness and the color temperature output in synchronization with all remaining LED illumination devices included in said each of the plurality of the respective LED illumination zones; and
providing, by the control module, a message that includes data representative of the unique identifier associated with said each one or more LED illumination devices indirectly to the remote controller with at least one intervening hop through at least one intervening device responsive to receipt of a discovery message generated by the remote controller.

(Canceled)

(Currently Amended) The method of claim [[26]] 25, wherein providing the unique identifier associated with said each one or more s to the remote controller further comprises:
providing, by the control module, a message that includes data representative of the unique identifier associated with said each one or more s directly to the remote controller with [[no]] a plurality of intervening hops through [[an]] a corresponding plurality of intervening devices.

(Canceled)

(Currently Amended) The method of claim 25, further comprising:
said each one or more LED illumination devicesincluded in said each of the plurality of LED illumination zones; and
storing, by the control module, the data representative of the group identifier in the operatively coupled memory circuitry.

(Currently Amended) The method of claim 29, further comprising:
groupcasting, by the control module, the request to change the intensity value received from the remote controller to said each one or more a same group identifier.

(Currently Amended) A non-transitory, machine-readable, storage device that includes instructions that, when executed by an LED illumination device control module included in an LED illumination zone incorporating one or more LED illumination devices, causes the control module to: 
autonomously change an output brightness and a color temperature output of one or more LED strings included in [[the]] said each one or more LED illumination devices to autonomously follow, based on a time of day obtained from a real-time clock circuit, a first of a plurality of dimcurves stored in operatively coupled memory circuitry;
transition the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on the time of day obtained from the real-time clock circuit, a second of the plurality of dimcurves responsive to receipt of a request to change an intensity value from a remote controller that is remote from the control module and wirelessly or wired connected to the control module, and the control module to transition the output brightness and the color temperature output in synchronization with all remaining LED illumination devices included in the; and
provide a message that includes data representative of the unique identifier associated with said each one or more LED illumination devices indirectly to the remote controller with at least one intervening hop through at least one intervening device responsive to receipt of a discovery message generated by the remote controller.

(Canceled)

(Currently Amended) The non-transitory, machine-readable, storage device of claim [[32]] 31, wherein the instructions that cause the control module to provide the unique identifier associated with said each one or more s to the remote controller further cause the control module to:
provide a message that includes data representative of the unique identifier associated with said each one or more s directly to the remote controller with [[no]] a plurality of intervening hops through [[an]] a corresponding plurality of intervening devices.

(Canceled)

(Currently Amended) The non-transitory, machine-readable, storage device of claim 31, wherein the instructions further cause the control module to:
receive from the remote controller data representative of a group identifier unique to [[the]] said each one or more LED illumination devices included in the LED illumination zone; and
store the received data representative of the group identifier in the operatively coupled memory circuitry.

(Currently Amended) The non-transitory, machine-readable, storage device of claim 35, wherein the instructions further cause the control to:
groupcast the request to change the intensity value received from the remote controller to said each one or more a same group identifier.

(New) The illumination system of claim 1, wherein the remote controller comprises a network hub.

(New) The method of claim 25, wherein transitioning the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on the time of day obtained from the real-time clock circuit, the second of the plurality of dimcurves 
transitioning, by the control module, the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on the time of day obtained from the real-time clock circuit, the second of the plurality of dimcurves responsive to receipt of the request to change the intensity value from a network hub that is remote from the control module.

(New) The non-transitory, machine-readable, storage device of claim 31, wherein the instructions that cause the control module to transition the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on the time of day obtained from the real-time clock circuit, the second of the plurality of dimcurves responsive to receipt of the request to change the intensity value from the remote controller that is remote from the control module, further cause the control module to:
transition the output brightness and the color temperature output of the one or more LED strings to autonomously follow, based on the time of day obtained from the real-time clock circuit, the second of the plurality of dimcurves responsive to receipt of the request to change the intensity value from a network hub that is remote from the control module.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1, 17-19, 21, 23-25, 27, 29-31, 33 and 35-39 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a first of a plurality of dimcurves…a second of the plurality of dimcurves…transition the output brightness and the color temperature output in synchronization with all remaining LED illumination devices…provide a message that includes data representative of the unique identifier associated with said each one or more LED illumination devices indirectly to the remote controller with at least one intervening hop through at least one intervening device responsive to receipt of a discovery message generated by the remote controller…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 17-19, 21, 23-24 and 37 are allowed as being dependent on claim 1).

"…a first of a plurality of dimcurves…a second of the plurality of dimcurves…transition the output brightness and the color temperature output in synchronization with all remaining LED illumination devices included in said each of the plurality of the respective LED illumination zones…providing, by the control module, a message that includes data representative of the unique identifier associated with said each one or more LED illumination devices indirectly to the remote controller with at least one intervening hop through at least one intervening device responsive to receipt of a discovery message generated by the remote controller…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 25, (claims 25, 29-30 and 38 are allowed as being dependent on claim 25).
"…a first of a plurality of dimcurves…a second of the plurality of dimcurves…transition the output brightness and the color temperature output in synchronization with all remaining LED illumination devices included in the and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 31, (claims 33, 35-36 and 39 are allowed as being dependent on claim 31).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Adler (US 2015/0359061).
Adler discloses a light fixture configured to control light sources based on a time of day.  However, Adler fails to disclose …a first of a plurality of dimcurves…a second of the plurality of dimcurves transition the output brightness and the color temperature output in synchronization with all remaining LED illumination devices…provide a message that includes data representative of the unique identifier associated with said each one or more LED illumination devices indirectly to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844